           Case 1:04-cv-00786-LAS Document 257 Filed 07/07/20 Page 1 of 2




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

SACRAMENTO GRAZING                  )
ASSOCIATION, INC., et al.,          )
                                    )
                  Plaintiffs,       )                      No. 04-786 L
v.                                  )
                                    )                      Senior Judge Loren Smith
UNITED STATES OF AMERICA,           )
                                    )
                  Defendant.        )
____________________________________)


                                   NOTICE OF PROPOSED AGENDA

         In anticipation of the status conference scheduled for July 8, 2020, counsel for the United

States submit the following items as an agenda for the Court’s consideration:

      1. Trial scheduling. The Parties conferred regarding whether it is prudent to set a date for

         the trial. Plaintiffs believes the Court should set a date for the trial. The United States

         believes a further stay is advisable.

             a. The United States notes that New Mexico remains under a public health

                 emergency order. 1 The majority of the United States likely fact and expert

                 witnesses are in their 70s and 80s or otherwise in a category identified by the

                 Centers for Disease Control as “People Who Are at Higher Risk for Severe

                 Illness” as a result of Covid-19. 2

             b. The United States also notes for scheduling purposes that co-counsel for the

                 United States Marissa Piropato will be unavailable for at least eight weeks

                 beginning in September as a result of childbirth and associated medical leave.


1
    See https://cv.nmhealth.org/public-health-orders-and-executive-orders/
2
  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html; https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html

                                                       1
        Case 1:04-cv-00786-LAS Document 257 Filed 07/07/20 Page 2 of 2




   2. Reconsideration of 2017 liability ruling. At the status conference of May 21, 2020, the

       Court stated “if there is reason to reconsider the previous decision that Judge Braden

       made, the Court is certainly willing to consider that….” See also ECF No. 254 at 2

       (reserving the right to vacate the November 3, 2017 liability decision). The Court further

       explained that “in most cases” a finding of a regulatory taking “will not allow you to

       have” a physical taking. Id. In light of these statements and the delay in the onset of

       trial, the United States believes there are compelling reasons to reconsider the 2017

       liability decision, and that such reconsideration will promote the most efficient resolution

       of this suit. The United States proposes to file a motion for reconsideration consistent

       with the Court’s statements and seeks guidance from the Court on the preferred scope and

       timing of that motion.



Dated: July 7, 2020                                  Respectfully submitted,


                                                     PAUL SALAMANCA
                                                     ATTORNEY
                                                     United States Department of Justice
                                                     By: /s/ Reuben Schifman
                                                     REUBEN SCHIFMAN
                                                     MARISSA PIROPATO
                                                     Trial Attorneys
                                                     U.S. Department of Justice
                                                     Environment and Natural Resources
                                                     Division
                                                     Natural Resources Section
                                                     P.O. Box 7611
                                                     Washington, D.C. 20044-7611
                                                     Telephone: (202) 305-4224
                                                     reuben.schifman@usdoj.gov


                                                     Counsel for the United States


                                                2
